Title: To George Washington from John Jay, 17 April 1789
From: Jay, John
To: Washington, George



Dr Sir
New York 17 Apr 1789

The Day after my last Letter to you of the 14 Inst. was written, Mr Benson informed me that measures were taking by Congress for your accommodation, and I since learn that every thing necessary on that Head has been done. This Circumstance cannot fail of being agreable to You, and for that Reason, as well as the Propriety which marks it, I cannot regret it; tho’ it will deprive me of a pleasing opportunity of manifesting the perfect Respect & Esteem with which I am Dear Sir Your affte & hble Servt

John Jay

